Citation Nr: 0636572	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation higher than non-
compensable (0 %) for a service connected chronic lumbosacral 
strain

REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service between 1969 and 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which granted service connection for lumbosacral 
strain with an assigned non-compensable (0%) evaluation, 
effective from October 16, 2002.

 The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   

REMAND

During a hearing that was held at the RO before the 
undersigned Veterans Law Judge in September 2006, the veteran 
clarified that the only issue that he is pursuing on appeal 
is the one listed on the title page of this decision.  A 
transcript of the hearing has been associated with the claims 
folder.  

During his personal appearance in September 2006, the veteran 
testified about all the private and VA treatment that he has 
received over the years following his separation from service 
in 1970.  He stated that his condition has deteriorated and 
that he has been receiving regular treatment for his 
disability at the VA clinic.  He testified that he receives 
epidural injections every four months.  He stated that the 
last injection was administered in May 2006 and that his next 
appointment was scheduled for October 2006.  

The veteran further testified that during an MRI he was 
diagnosed with disk disease which is part of his service 
connected back.   Since the undersigned has been put on 
notice of the existence of VA treatment records that are 
potentially relevant but not on file, an attempt should be 
made to obtain those records prior to further review on 
appeal. When records of VA treatment are potentially material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159.  Some records pertaining to the veteran's 
treatment have not been associated with the claims folder.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim, are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v.West, 11 Vet.App. 462, 466-467 (1998); 
Bell v. Derwinski, 2 Vet.App. 611,613 (1992).  Furthermore, 
the law requires that these outstanding VA records be 
obtained.  See 38 U.S.C.A.  § 5103A(b-c)(West 2002); 38 
C.F.R. § 3.159(c) (2006). Although the records may have no 
bearing on the veteran's claim, a remand to obtain and review 
them is necessary for a fair adjudication of the appeal.   

Accordingly, the case is REMANDED for the following actions:  

1.   The RO should obtain all the records 
of all treatment received by the veteran 
at VA and/or private medical facilities 
since his separation from service. The 
records should be associated with the 
claims folder.  

2.   Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the extent and severity of his 
service connected back disability.  The 
examination should include x-rays of the 
low back to determine whether disc 
disease or arthritis of the low back is 
present.  If arthritis or disc disease 
are found to be present, the physician 
should render an opinion as to whether it 
is at least as likely as not that any 
disc disease or arthritis of the back is 
related to the veteran's service 
connected chronic lumbosacral strain. The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary and all objective findings 
should be reported in detail.  

3.   Subsequently, the issue on appeal 
should be readjudicated.  The RO should 
adjudicate the question of whether any 
existing arthritis of the low back or 
disc disease is part of or the result of 
the service connected back disorder.  

If the benefit sought is denied, the veteran should be 
provided with an appropriate supplemental statement of the 
case (SSOC) and given time to respond before returning the 
case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


